Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-14, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Saxton (US 20160091926 A1) in view of Wylie (US 20140168884 A1).
Re claim 1: Saxton discloses a display and docking apparatus (dock 12 in figs 1-9A) to receive and support a portable electronic device (10 in figs 1, 9A; see paragraph 48), comprising: 
a base (18a + 16a in fig 2), configured to (i.e., functional language) rest on a surface, the base including a turn table (16a in paragraphs 50, 65-66; herein, the two housing components 16a, 18a may be rotationally connected together such that the two housing components 16a, 18a may be rotated relative to one another), the turn table including a horizontal, planar, circular member (surface plane 26a in fig 2 and paragraph 54), wherein the turn table is parallel to the surface, wherein the turn table (16a) enables rotation of the portable electronic device relative to the base (18a); 
a first interface (34a in fig 3; see paragraph 63) disposed in the base and configured to (i.e., functional language) removably couple with a port of the portable electronic device to enable power and data communication with the portable electronic device; and 
a cable (14c in fig 3) coupled at a first end to the first interface and extending at least through part of the base (see paragraph 59).
Saxton fails to disclose a docking tray to receive the portable electronic device, the first interface disposed in the docking tray, and a hinge coupled to the docking tray and the turn table to allow the docking tray to pivot relative to the base.
Wylie discloses a display and docking apparatus (docking station 10 in fig 1) to receive and support a portable electronic device (tablet 16 in fig 1), comprising: a docking tray (frame 12 in figs 1-5) to receive the portable electronic device; a base (pedestal portion 14 in fig 8) configured to (i.e., functional language) rest on a surface; a hinge coupled to the docking tray and the base to allow the docking tray to pivot relative to the base (see paragraphs 37-38); and a first interface (adapter 24 in figs 4, 6; paragraph 32) disposed in the docking tray and configured to (i.e., functional language) removably couple with a port of the portable electronic device to enable power and data communication with the portable electronic device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple a docking tray to the turn table of the base via a hinged connection such that the docking tray pivots relative to the base, as shown in the device of Wylie, in order to enable the user to adjust the angular position of the portable electronic device attached to the docking tray between portrait and landscape orientations. Moreover, the first interface can be provided on the docking tray to couple with a port of the portable electronic device attached thereto in order to exchange power and/or data signals between the display and docking apparatus and the portable electronic device. 
Re claim 12: Saxton in view of Wylie discloses the display and docking apparatus, wherein the docking tray (Wylie: 12) includes an open end (Wylie: front side in fig 4) and a closed end (Wylie: back side in fig 5) and the docking tray is configured to (i.e., functional language) receive the portable electronic device by sliding the portable electronic device into the open end.
Re claim 13: Saxton in view of Wylie discloses the display and docking apparatus, wherein the docking tray further comprises a rail (Wylie: 22 in fig 4; paragraph 31; herein, frame portion 12 has peripheral edge 22 that captures the edge of the tablet 16) configured to (i.e., functional language) engage and retain the portable electronic device.
Re claim 14: Saxton in view of Wylie discloses the display and docking apparatus, wherein the first interface (Wylie: 24 in fig 4) is disposed in the docking tray in proximity to the closed end.

Re claim 31: Saxton discloses a display and docking apparatus (dock 12 in figs 1-9A) to receive and support a portable electronic device (10 in figs 1, 9A; see paragraph 48), comprising: 
a base (18a + 16a in fig 2), configured to (i.e., functional language) rest on a surface, the base including, a plurality of interconnected modules (18a, 16a), wherein the modules include a foundation module (18a) to support the display and docking apparatus (see paragraph 120; herein, to further enhance stability, a base 18 may be made comprising a high-density material) and a docking tray support module (16a) configured to pivotally move relative to the foundation module (see paragraphs 50, 65-66; herein, the two housing components 16a, 18a may be rotationally connected together such that the two housing components 16a, 18a may be rotated relative to one another), and
a turn table (surface plane 26a in fig 2 and paragraph 54) including a horizontal, planar, circular member disposed on the docking tray support module (16a), wherein the turn table is parallel to the surface;
a first interface (34a in fig 3; see paragraph 63) disposed in the base and configured to (i.e., functional language) removably couple with a port of the portable electronic device to enable power and data communication with the portable electronic device.
Saxton fails to disclose a docking tray including, an open end to receive the portable electronic device, and a closed end to limit movement of the portable electronic device, the first interface disposed in the docking tray, and a hinge coupled to the docking tray and the turn table to enable pivotable movement of the docking tray.
Wylie discloses a display and docking apparatus (docking station 10 in fig 1) to receive and support a portable electronic device (tablet 16 in fig 1), comprising: a docking tray (frame 12 in figs 1-5) including, an open end (front side in fig 4) to receive the portable electronic device, and a closed end (back side in fig 5) to limit movement of the portable electronic device; a base (pedestal portion 14 in fig 8) configured to (i.e., functional language) rest on a surface; a hinge coupled to the docking tray and the base to allow the docking tray to pivot relative to the base (see paragraphs 37-38); and a first interface (adapter 24 in figs 4, 6; paragraph 32) disposed in the docking tray and configured to (i.e., functional language) removably couple with a port of the portable electronic device to enable power and data communication with the portable electronic device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple a docking tray to the turn table of the base via a hinged connection such that the docking tray pivots relative to the base, as shown in the device of Wylie, in order to enable the user to adjust the angular position of the portable electronic device attached to the docking tray between portrait and landscape orientations. Moreover, the first interface can be provided on the docking tray to couple with a port of the portable electronic device in order to exchange power and/or data signals between the display and docking apparatus and the portable electronic device. 
Re claim 34: Saxton in view of Wylie discloses the display and docking apparatus, wherein the hinge includes an extended hinge base (Wylie: head portion 36 in fig 8) coupled to the turn table (Saxton: surface plane 26a in fig 2).
Claims 2-10, 16-18, 20-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Saxton (US 20160091926 A1) modified by Wylie (US 20140168884 A1) and further in view of KR 20160121116 A (hereinafter, KR’116).
Re claim 2: Saxton in view of Wylie discloses the display and docking apparatus.
Saxton in view of Wylie fails to disclose that the base includes a plurality of interconnected modules and including a foundation module to support the display and docking apparatus and a docking tray support module connected to the turn table.
KR’116 discloses an electronic device (200 in fig 12) including a base (module section 102c + main body 101 + module section 102b + module section 102a in fig 12), wherein the base includes a plurality of interconnected modules (102c, 101, 102b, 102a) and including a foundation module (102a in fig 12) to support the display and docking apparatus and a docking tray support module (102c in fig 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the base with a plurality of interconnected modules, as shown in the device of KR’116, so that the user can select and purchase the desired module among the modules in which the circuit devices and the connector members are installed, and the selected module may be coupled to the base as needed to expand the functions of the base.
Re claim 3: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the modules (KR’116: 102c, 101, 102b, 102a in fig 12) are interchangeable with one another (KR’116: the module parts 102a, 102b and 102c may be directly coupled to the main body part 101 or may be electrically connected to the main body part 101 by being coupled to another module part connected to the main body part 101. The main body 101 and the module parts 102a, 102b, and 102c may be mechanically or electrically connected to each other by arranging the binding members and the connecting members on at least one of the upper surface and the lower surface).
Re claim 4: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the docking tray support module is pivotable relative to the foundation module (KR’116: see figs 6-7; herein, each module section 102 independently rotates between the first and second angular points P1 and P2 in rotation direction L and reverse direction R).
Re claim 5: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the base further includes a connectivity module (Wylie: ECB 58 in fig 11; paragraph 40) to communicate with the cable and one or more external ports to thereby enable data communication between the portable electronic device and an external device (KR’116: see fig 1; herein, connector members 111a, 111b, 111c, 111d may be arranged on the main body 101).
Re claim 6: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the base further includes a physical security module configured to engage with a security device (Wylie: see paragraph 42).
Re claim 7: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the base further includes a power module (KR’116: herein, the module unit 102 may be one or more of a combination of a battery, a graphic module, a communication module, an optical module, a storage module, an acoustic module, a temperature/circuit devices) to communicate with the cable and thereby enable power communication with the portable electronic device.
Re claim 8: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the power module includes a battery that is in electrical communication with the cable (KR’116: herein, the module unit 102 may be one or more of a combination of a battery, a graphic module, a communication module, an optical module, a storage module, an acoustic module, a temperature/circuit devices).
Re claim 9: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the base further includes an indicator module configured to (i.e., functional language) provide a visual signal to a user (KR’116: herein, the module unit 102 may be one or more of a combination of a battery, a graphic module, a communication module, an optical module, a storage module, an acoustic module, a temperature/circuit devices).
Re claim 10: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the base further includes a sound module configured to (i.e., functional language) provide an audio signal to a user (KR’116: herein, the module unit 102 may be one or more of a combination of a battery, a graphic module, a communication module, an optical module, a storage module, an acoustic module, a temperature/circuit devices).
Re claim 16: Saxton discloses a display and docking apparatus (dock 12 in figs 1-9A) to receive and support a portable electronic device (10 in figs 1, 9A; see paragraph 48), comprising: 
a base (18a + 16a in fig 2), configured to (i.e., functional language) rest on a surface, the base including a turn table (16a in paragraphs 50, 65-66; herein, the two housing components 16a, 18a may be rotationally connected together such that the two housing components 16a, 18a may be rotated relative to one another), the turn table including a horizontal, planar, circular member (surface plane 26a in fig 2 and paragraph 54), wherein the turn table is parallel to the surface, wherein the turn table (16a) enables rotation of the portable electronic device relative to the base (18a); 
a first interface (34a in fig 3; see paragraph 63) disposed in the base and configured to (i.e., functional language) removably couple with a port of the portable electronic device to enable power and data communication with the portable electronic device.
Saxton fails to disclose a docking tray to receive the portable electronic device, the first interface disposed in the docking tray, and a hinge coupled to the docking tray and the turn table to allow the docking tray to pivot relative to the base. 
Wylie discloses a display and docking apparatus (docking station 10 in fig 1) to receive and support a portable electronic device (tablet 16 in fig 1), comprising: a docking tray (frame 12 in figs 1-5) to receive the portable electronic device; a base (pedestal portion 14 in fig 8) configured to (i.e., functional language) rest on a surface; a hinge coupled to the docking tray and the base to allow the docking tray to pivot relative to the base (see paragraphs 37-38); and a first interface (adapter 24 in figs 4, 6; paragraph 32) disposed in the docking tray and configured to (i.e., functional language) removably couple with a port of the portable electronic device to enable power and data communication with the portable electronic device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple a docking tray to the turn table of the base via a hinged connection such that the docking tray pivots relative to the base, as shown in the device of Wylie, in order to enable the user to adjust the angular position of the portable electronic device attached to the docking tray between portrait and landscape orientations. Moreover, the first interface can be provided on the docking tray to couple with a port of the portable electronic device attached thereto in order to exchange power and/or data signals between the display and docking apparatus and the portable electronic device. 
Saxton in view of Wylie further fails to disclose the base including a plurality of interconnected modules including a foundation module to support the display and docking apparatus and a docking tray support module.
KR’116 discloses an electronic device (200 in fig 12) including a base (module section 102c + main body 101 + module section 102b + module section 102a in fig 12), wherein the base includes a plurality of interconnected modules (102c, 101, 102b, 102a) and including a foundation module (102a in fig 12) to support the display and docking apparatus and a docking tray support module (102c in fig 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the base with a plurality of interconnected modules, as shown in the device of KR’116, so that the user can select and purchase the desired module among the modules in which the circuit devices and the connector members are installed, and the selected module may be coupled to the base as needed to expand the functions of the base.
Re claim 17: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the modules (KR’116: 102c, 101, 102b, 102a in fig 12) of the base are removable and interchangeable with one another (KR’116: the module parts 102a, 102b and 102c may be directly coupled to the main body part 101 or may be electrically connected to the main body part 101 by being coupled to another module part connected to the main body part 101. The main body 101 and the module parts 102a, 102b, and 102c may be mechanically or electrically connected to each other by arranging the binding members and the connecting members on at least one of the upper surface and the lower surface).
Re claim 18: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the docking tray support module is pivotable relative to the foundation module (KR’116: see figs 6-7; herein, each module section 102 independently rotates between the first and second angular points P1 and P2 in rotation direction L and reverse direction R).
Re claim 20: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the base further includes a connectivity module (Wylie: ECB 58 in fig 11; paragraph 40) including one or more external ports in electrical communication with the first interface (KR’116: see fig 1; herein, connector members 111a, 111b, 111c, 111d may be arranged on the main body 101).
Re claim 21: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the base further includes a physical security module configured to (i.e., functional language) engage with a security device (Wylie: see paragraph 42).
Re claim 22: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the base further includes a power module (KR’116: herein, the module unit 102 may be one or more of a combination of a battery, a graphic module, a communication module, an optical module, a storage module, an acoustic module, a temperature/circuit devices) to communicate with the first interface and thereby enable power communication with the portable electronic device.
Re claim 23: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the power module includes a battery that is in electrical communication with the cable (KR’116: herein, the module unit 102 may be one or more of a combination of a battery, a graphic module, a communication module, an optical module, a storage module, an acoustic module, a temperature/circuit devices).
Re claim 24: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the base further includes an indicator module configured to (i.e., functional language) provide a visual signal to a user (KR’116: herein, the module unit 102 may be one or more of a combination of a battery, a graphic module, a communication module, an optical module, a storage module, an acoustic module, a temperature/circuit devices).
Re claim 25: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the base further includes a sound module configured to (i.e., functional language) provide an audio signal to a user (KR’116: herein, the module unit 102 may be one or more of a combination of a battery, a graphic module, a communication module, an optical module, a storage module, an acoustic module, a temperature/circuit devices).
Re claim 27: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the docking tray (Wylie: 12) includes an open end (Wylie: front side in fig 4) and a closed end (Wylie: back side in fig 5) and the docking tray is configured to (i.e., functional language) receive the portable electronic device by sliding the portable electronic device into the open end.
Re claim 28: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the docking tray further comprises a rail (Wylie: 22 in fig 4; paragraph 31; herein, frame portion 12 has peripheral edge 22 that captures the edge of the tablet 16) configured to (i.e., functional language) engage and retain the portable electronic device.
Re claim 29: Saxton in view of Wylie and KR’116 discloses the display and docking apparatus, wherein the first interface (Wylie: 24 in fig 4) is disposed in the docking tray in proximity to the closed end.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saxton (US 20160091926 A1) modified by Wylie (US 20140168884 A1) and further in view of Luo et al. (US 2019/0005476).
Saxton in view of Wylie discloses the display and docking apparatus.
Saxton in view of Wylie fails to disclose that the base further includes a payment module including a payment input reader to receive payment information.
Luo discloses a docking apparatus comprising a payment module (card swiping device 50 in fig 1; paragraphs 57-58), wherein the payment module including a payment input reader to receive payment information.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the base of the display and docking apparatus with a payment module, as shown in the device of Luo, for facilitating a consumer transaction via the payment module.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saxton (US 20160091926 A1) modified by Wylie (US 20140168884 A1) and further in view of Gallouzi et al. (US 20120170212 A1).
Saxton in view of Wylie discloses the display and docking apparatus.
Saxton in view of Wylie fails to disclose a rectangular case to receive and at least partially encase the portable electronic device, wherein the case is configured to engage with the docking tray, the case including, four perimeter sides, and an aperture to access the portable electronic device.
Gallouzi discloses a rectangular case (tablet computer case in fig 1; see paragraph 24) to receive and at least partially encase a portable electronic device (tablet computer in fig 1), wherein the case is configured to engage with a docking station (T-shaped tablet computer dock; see paragraph 29; herein, T-Arm may be configured to hold a tablet-sized computer that is enclosed in a case as shown in fig 3c and fig 4c), the case including, four perimeter sides (i.e., top, bottom, left and right sides), and an aperture (i.e., opening in the front side of tablet computer case that allows access to a screen of the tablet computer; see fig 3c) to access the portable electronic device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the portable electronic device with a case, as shown in the device of Gallouzi, in order to provide protection to the portable electronic device from shock and/or impact.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Saxton (US 20160091926 A1) modified by Wylie (US 20140168884 A1), KR 20160121116 A (hereinafter, KR’116) and further in view of Luo et al. (US 2019/0005476).
Saxton in view of Wylie and KR’116 discloses the display and docking apparatus.
Saxton in view of Wylie and KR’116 fails to disclose that the base further includes a payment module including a payment input reader to receive payment information.
Luo discloses a docking apparatus comprising a payment module (card swiping device 50 in fig 1; paragraphs 57-58), wherein the payment module including a payment input reader to receive payment information.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the base of the display and docking apparatus with a payment module, as shown in the device of Luo, for facilitating a consumer transaction via the payment module.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Saxton (US 20160091926 A1) modified by Wylie (US 20140168884 A1), KR 20160121116 A (hereinafter, KR’116) and further in view of Gallouzi et al. (US 20120170212 A1).
Saxton in view of Wylie and KR’116 discloses the display and docking apparatus.
Saxton in view of Wylie and KR’116 fails to disclose a rectangular case to receive and at least partially encase the portable electronic device, wherein the case is configured to engage with the docking tray, the case including, four perimeter sides, and an aperture to access the portable electronic device.
Gallouzi discloses a rectangular case (tablet computer case in fig 1; see paragraph 24) to receive and at least partially encase a portable electronic device (tablet computer in fig 1), wherein the case is configured to engage with a docking station (T-shaped tablet computer dock; see paragraph 29; herein, T-Arm may be configured to hold a tablet-sized computer that is enclosed in a case as shown in fig 3c and fig 4c), the case including, four perimeter sides (i.e., top, bottom, left and right sides), and an aperture (i.e., opening in the front side of tablet computer case that allows access to a screen of the tablet computer; see fig 3c) to access the portable electronic device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the portable electronic device with a case, as shown in the device of Gallouzi, in order to provide protection to the portable electronic device from shock and/or impact.
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Saxton (US 20160091926 A1) modified by Wylie (US 20140168884 A1), Gallouzi et al. (US 20120170212 A1) and further in view of Feldstein et al. (US 20150043154 A1).
Re claim 32: Saxton in view of Wylie and Gallouzi discloses the display and docking apparatus.
Saxton in view of Wylie and Gallouzi fails to disclose that the docking tray includes: a rectangular body; a closed end extending along at least a majority of a first perimeter side of the docking tray to limit movement of the case and portable electronic device and extending along a first perimeter side of the case: a first rail extending along at least a majority of a second perimeter side of the docking tray and extending along a second perimeter side of the case and configured to engage and retain the case and the portable electronic device, a second rail extending along at least a majority of a third perimeter side of the docking tray, and parallel to the first rail, and extending along a third perimeter side of the case and configured to engage and retain the case and the portable electronic device, and an open end extending along at least a majority of a fourth perimeter side of the docking tray and extending along a fourth perimeter side of the case, the open end to receive the case and the portable electronic device by sliding the case and the portable electronic device into the open end.
Feldstein discloses a docking station (2 in fig 1) including a docking tray (4 in fig 1), wherein the docking tray includes: a rectangular body; a closed end extending along at least a majority of a first perimeter side (see annotated fig 1 below) of the docking tray to limit movement of the case and portable electronic device and extending along a first perimeter side of the case: a first rail (see annotated fig 1 below) extending along at least a majority of a second perimeter side (see annotated fig 1 below) of the docking tray and extending along a second perimeter side of the case and configured to engage and retain the case and the portable electronic device, a second rail (see annotated fig 1 below) extending along at least a majority of a third perimeter side (see annotated fig 1 below) of the docking tray, and parallel to the first rail, and extending along a third perimeter side of the case and configured to engage and retain the case and the portable electronic device, and an open end extending along at least a majority of a fourth perimeter side (see annotated fig 1 below) of the docking tray and extending along a fourth perimeter side of the case, the open end to receive the case and the portable electronic device by sliding the case and the portable electronic device into the open end (see fig 7).

    PNG
    media_image1.png
    892
    1224
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the display and docking apparatus with a docking tray having structure shown in the device of Feldstein in order to provide the docking tray with a self-aligning data connector (i.e., first interface) that assists a user in the alignment and insertion of a mounted data cable connector into a tablet connector (Feldstein: see paragraph 11).
Re claim 33: Saxton in view of Wylie, Gallouzi and Feldstein discloses the display and docking apparatus, wherein the first interface (Feldstein: data cable connector 18 in fig 1) is disposed in the closed end of the docking tray and the first interface is configured to (i.e., functional language) extend through a case aperture (Feldstein: see case aperture in fig 6).
Response to Arguments
Applicant’s arguments filed on 4/28/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/           Primary Examiner, Art Unit 2835